Citation Nr: 0838000	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to nonservice-connected death pension 
benefits.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had recognized guerrilla service with the 
Philippine Army from November 1944 to August 1945.  The 
veteran died in March 2005.  His widow is the appellant in 
this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO) that denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to nonservice-
connected death pension, and entitlement to accrued benefits.


FINDINGS OF FACT

1.  Asphyxia due to bronchial asthma, the immediate and 
secondary causes of the veteran's death, were not present in 
service or for many years after service, and are not related 
to service or any disability of service origin.

2.  The veteran had recognized guerrilla service with the 
Philippine Army from November 1944 to August 1945.

3.  The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

4.  The veteran died in March 2005.  Service connection was 
not established for any disability during his lifetime, and 
the veteran did not have any due and unpaid monetary benefits 
pending at the time of his death.


CONCLUSIONS OF LAW

1.  Asphyxia due to bronchial asthma, the immediate and 
secondary causes of the veteran's death, were not incurred in 
or aggravated by service, and the criteria for service 
connection for the cause of the veteran's death have not been 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.312 (2007).

2.  Basic eligibility for VA nonservice-connected death 
benefits is not established. 38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1, 3.40, 3.41, 3.203 (2007).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met. 38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2005 and October 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  Neither letter included the 
notice requirements pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  No fundamental unfairness was shown to the 
appellant as a result of this error, however, as the veteran 
was not service-connected for any disabilities at the time of 
his death.    

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims are denied below.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided regarding these claims.  There is no evidence, 
however, that the death-causing conditions were incurred in 
or aggravated by service.  Under these circumstances, VA's 
duty to assist doctrine does not require that the appellant 
be afforded a medical opinion.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for the cause of the veteran's death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the weather conditions 
during the veteran's service in World War II caused lung 
problems that ultimately caused his death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in March 2005 from asphyxia due to bronchial 
asthma.  He was not service-connected for any disabilities at 
the time of his death.  

The service medical records show the veteran had no treatment 
for the lungs.  An examination of the lungs near the time of 
the veteran's discharge from service was normal.

After service, there are no medical treatment records 
reflecting treatment for bronchial asthma.  There also is no 
evidence of continuity of symptomatology of bronchial asthma 
from service or during the 59 years before the veteran's 
death.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the appellant has argued that the veteran's cause of 
death is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
appellant's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's death-causing 
bronchial asthma and his service. 

The preponderance of the evidence is against the service 
connection claim for the cause of the veteran's death; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Nonservice-Connected Death Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband.  The veteran had 
recognized guerrilla service with the Philippine Army from 
November 1944 to August 1945.

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of nonservice connected death 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The veteran's service pre-dates July 1, 1946.  Therefore, the 
appellant is not eligible for the requested benefit based on 
the veteran's service.  While the veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for certain VA benefits, such as a 
nonservice-connected death pension.

Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  In 
cases such as these, where the law is dispositive, the claim 
must be denied because of the lack of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accrued benefits

Under 38 U.S.C.A. § 5121(a), except as provided in sections 
3329 and 3330 of title 31, periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals, such as 
the veteran's spouse, in this case.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  If a claimant's application is incomplete at the time 
it is originally submitted, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid. See 38 U.S.C.A. § 5121.

The veteran died in March 2005.  At the time of his death, 
service connection was not established for any disability.  
An October 2004 rating decision denied service connection for 
heart disease, diabetes mellitus, pulmonary tuberculosis, and 
asthma.  The veteran did not initiate an appeal of this 
decision.

The appellant filed her claim for accrued benefits in August 
2005, within one year of the veteran's death.  The veteran, 
however, did not have any due and unpaid monetary benefits 
pending at the time of his death.  As discussed above, asthma 
is not related to the veteran's service.  Pulmonary 
tuberculosis was not shown in service or any time prior to 
the veteran's death.  The veteran received post-service 
treatment for diabetes mellitus in October 2001 and heart 
disease in February 1997 but there is no medical evidence 
relating these conditions to service.  The disabilities were 
not diagnosed within one year of discharge from service; 
thus, the veteran also was not entitled to presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for 
entitlement to accrued benefits; there is no doubt to be 
resolved; and entitlement to accrued benefits is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


